Citation Nr: 0313554	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  98-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a multiple 
joint disorder involving the right wrist, bilateral ankles, 
right shoulder, and left knee, including but not limited to 
tendonitis.

3.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for an eye 
disorder.

4.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to an increased disability evaluation for a 
right knee disorder, currently evaluated as 20 percent 
disabling.

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a left thumb injury.

8.  Entitlement to an initial compensable disability 
evaluation for residuals of a laceration over the left eye.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to April 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claims for 
service connection for a back disorder and a right shoulder 
disorder; denied the veteran's claims to reopen previously 
denied claims of entitlement to service connection for a 
multiple joint disorder, an eye disorder, hypertension, and 
diabetes; denied a disability evaluation in excess of 10 
percent for the veteran's right knee disorder; and granted 
service connection for the veteran's residuals of a left 
thumb injury and a laceration over the left eye, assigning 
noncompensable disability evaluations for both.  In November 
2000, a Board decision granted the veteran a 10 percent 
disability evaluation for his residuals of a left thumb 
injury and a 20 percent disability evaluation for his right 
knee disorder.  As will be discussed further, the United 
States Court of Appeals for Veterans Claims (Court), in April 
2001, vacated the Board's November 2000 decision, except for 
the increased disability evaluations for the veteran's left 
thumb and right knee, although claims for increased 
disability evaluations in excess of those granted by the 
Board remain valid on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

As mentioned, in a November 2000 decision, the Board denied 
the veteran's claims to reopen previously denied claims of 
entitlement to service connection for refractive error or 
esophoria, hypertension, and tendonitis of the multiple 
joints (including the right wrist, bilateral ankles, and left 
knee); and reopened the veteran's claim for service 
connection for diabetes.  The veteran's claims of service 
connection for a back disorder, a multiple joint disorder 
other than tendonitis (including the right wrist, bilateral 
ankles, and left knee), residuals of a left eye injury, and a 
right shoulder disorder other than tendonitis, as well as the 
veteran's claim for an initial compensable disability 
evaluation for residuals of a laceration over the left eye, 
were remanded back to the RO for further development and 
readjudication.  In addition, the Board denied the veteran's 
claim of service connection for diabetes, granted a 10 
percent disability evaluation for residuals of a left thumb 
injury and granted a 20 percent disability evaluation for a 
right knee disorder.   

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001, the 
Court vacated the November 2000 Board decision with respect 
to the issues of whether the veteran had submitted new and 
material evidence to reopen claims of entitlement to service 
connection for refractive error or esophoria, hypertension, 
and tendonitis of the multiple joints (including the right 
wrist, bilateral ankles, and left knee); entitlement to 
service connection for diabetes; and denied disability 
evaluations in excess of 10 percent for the veteran's 
residuals of a left thumb injury and in excess of 20 percent 
for the veteran's right knee disorder, respectively.  The 
Court did not disturb the Board's remand to the RO.  The 
Court then remanded the vacated issues back to the Board for 
development consistent with the Appellee's Unopposed Motion 
for Partial Remand and to Stay Proceedings (Motion).  Of 
particular relevance, the Motion stated that the Veterans 
Claims Assistance Act of 2000 (VCAA) substantially amended 
provisions concerning the assistance to be afforded claimants 
and that the Court's decision in Holliday v. Principi, 14 
Vet. App. 280 (2001), concluded that the provisions of VCAA 
were potentially applicable to all claims for VA benefits.  
The Motion indicated that a remand would be required in order 
to consider whether VA satisfied the provisions of the VCAA.  
The veteran's appeal was returned to the Board for additional 
development consistent with the VCAA and readjudication.

Upon the return of the veteran's claims file to the Board, 
the Board, in May 2002, requested additional development of 
the issues remanded by the Court in April 2001.  However, in 
September 2002, before this development could be completed, 
the veteran's representative filed a motion requesting that 
the issues remanded by the Board in its November 2000 
decision be recalled by the Board.  In December 2002, the 
Board vacated that part of the Board's November 2000 decision 
which remanded issues to the RO for additional development.  
At that time, the Board also requested development of those 
issues.  Following completion of the requested development, 
the case was returned to the Board for adjudication.

The Board also observes that the veteran's claims of 
entitlement to service connection for refractive error, 
residuals of an eye injury, and esophoria were previously 
considered and denied by the RO in an unappealed March 1989 
decision.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 20.204(b), 20.302(b), 20.1103 (where the veteran files a 
notice of disagreement, but fails to perfect his appeal 
within sixty days of the date on which the statement of the 
case was mailed or within one year from the date of mailing 
the notice of the decision, the RO's determination becomes 
final).  Similarly, the Board observes that the veteran's 
claim of entitlement to service connection for hypertension 
was first considered and denied by the RO in the same March 
1989 rating decision as the veteran's claim for an eye 
disorder.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 20.204(b), 20.302(b), 20.1103.   Also, the veteran's claim 
for a multiple joint disorder (including the right wrist, 
bilateral ankles,  right shoulder, and left knee), including 
but not limited to tendonitis, was first considered and 
denied by the RO in an unappealed June 1995 rating decision.  
See 38 U.S.C.A. § 7105(c) (if a notice of disagreement is not 
filed within one year of notice of the RO's decision, the 
RO's determination becomes final).  Nonetheless, regardless 
of the previous disposition of the veteran's claims for 
service connection of an eye disorder, a multiple joint 
disorder (including the right wrist, right shoulder, 
bilateral ankles, and left knee), and hypertension, the Board 
is precluded from considering the substantive merits of these 
claims without first finding that new and material evidence 
has been submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001). Therefore, the Board finds that 
these issues are more appropriately characterized as whether 
new and material evidence has been presented to reopen a 
claim of entitlement to service connection for a multiple 
joint disorder (including the right wrist, right shoulder, 
bilateral ankles, and left knee); whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for an eye disorder; and whether new 
and material evidence has been presented to reopen a claim of 
entitlement to service connection for hypertension.  This is 
significant, because in cases where there is a prior final 
decision, the Board is required to determine whether new and 
material evidence has been presented before reopening the 
claim and adjudicating the claim of entitlement to service 
connection on the merits.  Id.

Nonetheless, the Board, without reopening the aforementioned 
claims to reopen on the basis of new and material evidence, 
will request additional development of the underlying claims 
as part of the REMAND below.  In this regard, the Board notes 
that development of these issues, namely VA examinations, was 
previously undertaken by the Board, without addressing the 
veteran's claims to reopen, and that the veteran was informed 
in an April 2003 letter of the development to be undertaken.  
Thus, it would be unfair to adjudicate the veteran's claims 
to reopen without completing the development, which will be 
detailed in the REMAND portion of this decision.




REMAND

As previously addressed, the veteran claims entitlement to 
service connection for a back disorder and diabetes.  The 
veteran also claims entitlement to an increased disability 
evaluation for a right knee disorder, residuals of a left 
thumb injury, and for residuals of a laceration over the left 
eye.  In addition, the veteran requests that the Board reopen 
his claims of entitlement to service connection for a 
multiple joint disorder, an eye disorder, and hypertension, 
on the basis that he has submitted new and material evidence 
not only sufficient to reopen his claims, but also sufficient 
to grant service connection.  A review of the record leads 
the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the appellant's claims 
at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claims.  Nonetheless, the record is entirely 
negative for evidence of consideration of the provisions of 
the VCAA by the RO, and as a consequence, the veteran's 
claims were certified to the Board without the veteran being 
given appropriate notice of his rights and responsibilities, 
and VA's responsibilities under the VCAA.  

Nonetheless, the record reflects that the Board, in an August 
2002 letter, undertook the responsibility of providing the 
veteran notice of his rights and responsibilities under the 
VCAA, as well as VA's responsibilities in assisting the 
veteran in the development of his claims for service 
connection, of his claims of new and material evidence to 
reopen, and of his claims for increased disability 
evaluations.  However, a portion of the regulations 
implementing the VCAA was recently invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit specifically found that, under 
the statute, a claimant has one year in which to submit 
additional evidence and argument in support of his or her 
claims following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. 
§ 19.9(a)(2)(ii).  Accordingly, that portion of the 
regulations limiting a veteran's response time to thirty 
days, 38 C.F.R. § 19.9(a)(2)(ii), was invalidated.  See 
Disabled American Veterans, et. al. v. Principi, No. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  The Board observes 
that the notice of the provisions of the VCAA provided in an 
August 2002 letter to the veteran only provided the veteran 
with 30 days, from the date of the letter, within which to 
respond, and not a year as required by the Court's decision 
in Disabled American Veterans, et. al. v. Principi, supra.  
Therefore, the veteran's claims must be remanded to the RO to 
ensure that the veteran is given proper notice of his rights 
and responsibilities under the VCAA, allowed the appropriate 
time in which to respond to the notice of the VCAA and/or 
waive that response time, and to ensure that all duty to 
notify and duty to assist obligations of the VA are met.

Additionally, a review of the record discloses that, pursuant 
to authority provided by 38 C.F.R. § 19.9(a)(2) (2002), the 
Board undertook additional evidentiary development in this 
case, including obtaining additional VA examinations, in May 
2002 and December 2002.  However, as the previously mentioned 
decision by the Federal Circuit held, 38 C.F.R. § 19.9(a)(2) 
is invalid because it permits the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration of that evidence.  See Disabled 
American Veterans, et. al. v. Principi, supra.  The Federal 
Circuit explained that, when the Board obtained and 
considered evidence that was not before the RO, an appellant 
has no means to obtain one review on appeal to the Secretary, 
because the Board is the only appellate tribunal under the 
Secretary.  While the evidence obtained by the Board, namely, 
the results of the veteran's VA examinations, cannot be 
considered by the Board as an initial matter, the Board finds 
this to be moot, as the VA examinations provided pursuant to 
the Board's May 2002 and December 2002 development requests 
were insufficient, and cannot fairly be used to adjudicate 
the veteran's claims.  

In this regard, the Board notes that the May 2002 and 
December 2002 VA examination requests, with regard to the 
veteran's claims of service connection and requests to reopen 
claims of service connection, asked the relevant VA examiners 
to provide a list of all present diagnoses, any preexisting 
disorders, and to indicate whether any of the diagnosed 
disorders were causally or etiologically related to the 
veteran's service, including whether the disorders were 
incurred or aggravated during service.  The examiners were 
also requested to state a rationale for all opinions offered.  
Likewise, with regard to the veteran's claims for increased 
disability evaluations, the Board requested that the VA 
examiner provide all applicable diagnoses, and indicate the 
nature and degree of severity of the veteran's service-
connected disorders, including findings regarding range of 
motion, pain on motion, fatigability, weakness, and 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The 
etiology of any x-ray findings of arthritis and other 
diagnosed disorders was also requested of the VA examiner.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to different disabilities in the absence of 
medical evidence which does so).  See also Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  

However, despite specific instructions from the Board to the 
VA examiners, the examination reports failed to provide 
adequate diagnoses, nor did the examiners provide opinions as 
to the cause or etiological basis for the veteran's 
disorders.  Likewise, VA examination reports did not provide 
an adequate description of functional loss due to pain, 
weakened movement, and fatigability pursuant to 38 C.F.R. 
§§ 4.40 and 4.45 for the veteran's service-connected 
musculoskeletal disorders.  See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995) (weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled).  Similarly, the VA examiner 
failed to consider the applicable rating criteria for the 
veteran's musculoskeletal disorders and for assessing the 
veteran's residuals of a laceration, in which the VA examiner 
was requested to describe the scar in detail, pursuant to 
both the former and revised versions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803-7805 (2001); 67 Fed. Reg. 49590, 
49596 (2002).  As such, the Board finds that a remand to the 
RO for new VA examinations is required in order to ensure 
that the veteran is afforded fairness in the adjudicative 
process.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) 
(VA has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).


Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
him, and what he could do to help his 
claims, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded the following VA 
examinations:

a.  Orthopedic:

1)  The veteran should be afforded a 
VA examination by an orthopedist to 
determine the nature, severity, and 
etiology of any current back and 
multiple joint (including the right 
wrist, bilateral ankles, right 
shoulder, and left knee) disorders 
that the veteran may have.  Any and 
all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished, 
including obtaining information as to 
the veteran's medical and 
occupational history prior to and 
following his service.  The examiner 
is requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each 
diagnosed disorder.  The examiner is 
then requested to offer an opinion as 
to whether any current back or 
multiple joint disorders were 
causally or etiologically related to 
the veteran's period of active 
military service.  The examiner is 
also requested to take into 
consideration the veteran's medical 
history prior to and following 
service, including an automobile 
accident reported by the veteran in 
1989 and any other injuries noted in 
his private medical records.  The 
examiner should report complaints and 
clinical findings in detail and the 
basis for the examiner's opinion 
should be fully explained with 
reference to pertinent evidence in 
the record.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2002), the claims file must be 
made available to the examiner for 
review in connection with the 
examination. The examiner should be 
provided a full copy of this remand, 
and the examiner is asked to indicate 
that he or she has reviewed the 
claims folder.    

2)  The veteran should be afforded 
an examination by an orthopedist to 
ascertain the severity and 
manifestations of the veteran's 
right knee and left thumb disorders, 
including clinical findings 
correlating with the pertinent 
schedular criteria.  The examining 
physician should review the claims 
file, conduct all indicated studies, 
report pertinent medical complaints, 
symptoms and clinical findings, and 
address the following matters, 
providing a medical rationale for 
all conclusions and opinions.  The 
examiner is requested to review the 
veteran's records with a view 
towards assessing the veteran's 
current level of impairment due to 
his right knee and left thumb 
disorders.  The examiner is 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each 
diagnosed disorder.  The examiner 
must also specify which disorders or 
manifestations are causally or 
etiologically related to the 
veteran's service-connected right 
knee and left thumb disorders.  In 
addition, the examiner must provide 
ranges of motion for both disorders, 
including a comparison of the 
veteran's range of motion to normal 
range of motion.  The examiner must 
also include an explanation as to 
any findings of arthritis, antalgic 
gait, absence of laxity, nerve or 
ligament damage, and instability due 
to the veteran's right knee 
disorder, and any findings of fixed 
deformity or stiffness of the left 
thumb.  Whether there is any pain, 
weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and 
whether there is likely to be 
additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, 
including during flare-ups; (2) 
weakened movement; (3) fatigability; 
or (4) incoordination.  The examiner 
is asked to describe whether pain 
significantly limits functional 
ability during flare-ups or when the 
joints are used repeatedly.  To the 
extent possible, the VA examiner 
must provide an objective 
characterization as to the duration 
and severity of such exacerbations.  
All limitation of function must be 
identified.   If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts 
must be noted in the report.  If 
arthritis of the right knee or left 
thumb is present, the examiner 
should discuss the etiology of the 
arthritis.  In addition, the 
examiner must distinguish, where 
possible, between symptoms and 
manifestations related to the 
veteran's service-connected right 
knee and left thumb disabilities, 
and those related to the veteran's 
other nonservice-connected 
disabilities.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 
38 C.F.R. § 4.1 (2002), the claims 
file must be made available to the 
examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of 
this remand, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  

b.  Ophthalmology:  The veteran should 
be afforded a VA examination by an 
ophthalmologist to ascertain the nature, 
severity, and etiology of any eye 
disorders that the veteran may have.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished, 
including obtaining information as to 
the veteran's medical and occupational 
history prior to and following his 
service.  The examiner is requested to 
report complaints and clinical findings 
in detail, and to clinically correlate 
the veteran's complaints and findings to 
each diagnosed disorder.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
and based on this review and the 
findings of the examination, offer an 
opinion as to whether any currently 
diagnosed eye disorder is causally or 
etiologically related to any 
symptomatology present in service.  The 
examiner should also comment as to 
whether any decreased visual acuity is 
related to any incident or injury which 
may have occurred during the veteran's 
service, and should take into 
consideration the veteran's medical 
history following service.  The basis 
for the examiner's opinion should be 
fully explained with reference to 
pertinent evidence in the record.  Since 
it is important "that each disability 
be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2002), the 
claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

c.  Cardiovascular:  The veteran should 
be afforded a VA examination by a 
cardiologist to determine the nature, 
severity, and etiology of any current 
hypertension that the veteran may have.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished, 
including obtaining information as to 
the veteran's medical history.  The 
examiner is then requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any current hypertension is 
causally or etiologically related to the 
veteran's period of service or had its 
onset within one year of service.  The 
examiner is requested to report 
complaints and clinical findings in 
detail and the basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2002), 
the claims file must be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

d.  Endocrine: The veteran should be 
afforded a VA examination by an 
endocrinologist to determine the nature, 
severity, and etiology of the veteran's 
diabetes.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, including obtaining 
information as to the veteran's medical 
history.  The examiner is then requested 
to review all pertinent records 
associated with the claims file and 
offer an opinion as to whether the 
veteran's diabetes is causally or 
etiologically related to the veteran's 
period of service or had its onset 
within one year of service.  The 
examiner is requested to report 
complaints and clinical findings in 
detail and the basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record. Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2002), 
the claims file must be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

e.  Skin:  The veteran should be 
afforded an examination of his residuals 
of a laceration over the left eye in 
order to ascertain the nature, severity, 
and manifestations of any scarring which 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claim file and 
describe the scar in detail, with regard 
to the pertinent schedular criteria.  
See 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803-7805 (2001); 67 Fed. Reg. 
49590, 49596 (2002).  The examiner 
should comment as to whether the scar is 
tender and painful, productive of 
limitation of function, or productive of 
disfigurement.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), the claims file must be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that 
he or she has reviewed the claims 
folder.  A rationale based on the 
objective medical evidence is requested 
for all opinions and conclusions.

CONTEMPORANEOUSLY, the RO is requested to 
advise the veteran of the former and 
current regulations pertaining to the 
rating criteria for evaluating skin 
disorders.

CONTEMPORANEOUSLY, the RO is requested to 
advise the veteran that VA examinations 
are necessary because the previous 
evaluations of record do not report the 
clinical findings necessary to adjudicate 
the veteran's claims.  The veteran MUST 
also be advised that his failure to 
report for a scheduled examination may 
have consequences adverse to the claim.  
When a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim or a claim for increase, 
the claim shall be disallowed.  See 
38 C.F.R. § 3.655(b).

4.  The RO should review the veteran's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




